Citation Nr: 0935399	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with spinal 
stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 
1993.  The Veteran's service awards include a Combat Action 
Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which continued the 20 percent rating for the 
Veteran's service-connected degenerative disc disease of the 
lumbar spine with spinal stenosis.  

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
lumbar spine with spinal stenosis is manifested by complaints 
of pain in the lumbar spine and objective findings of no less 
than forward flexion to 45 degrees; extension to 10 degrees, 
left lateral flexion to 20 degrees, right lateral flexion to 
15 degrees, left lateral rotation to 25 degrees, and right 
lateral rotation to 15 degrees, with pain throughout. 

2.  There is no objective evidence of intervertebral disc 
disease with incapacitating episodes having a duration of at 
least 4 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with spinal stenosis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 4.71a, 
Diagnostic Codes 5235-5243 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the current version of the rating criteria, the General 
Rating Formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine.

Under the General Rating Formula as applicable to the 
Veteran's back disability, a 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees, but not greater than 60 degrees; or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when a Veteran exhibits forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating will be awarded when a Veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).  

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008)

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, and the normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation and incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrants a 20 percent evaluation.  A 40 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
and 4.45, pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Analysis

Historically, service connection for a low back condition was 
granted in a January 1994 rating decision.  In a July 1999 
rating decision, the RO assigned a 20 percent evaluation for 
mechanical low back condition.  A subsequent January 2001 
rating decision continued the 20 percent rating for 
mechanical low back condition with degenerative disc disease 
of the lumbar spine.  In June 2005, the Veteran filed an 
informal claim seeking an increased rating for his service-
connected back disability and, as mentioned earlier, the RO 
continued the 20 percent evaluation under Diagnostic Code 
5238-5243.  

After careful review, the Board finds that the evidence 
preponderates against a schedular rating in excess of 20 
percent for the Veteran's service connected degenerative disc 
disease.  Throughout the rating period on appeal, the Veteran 
has exhibited range of motion that most closely aligns with a 
20 percent rating.

Of note, the Veteran underwent a VA examination in August 
2005.  The Veteran reported experiencing low back pain daily 
which was described as constant, pressure, achy and stabbing.  
At that time, the Veteran did not report any numbness, 
weakness, bladder or bowel complaints, or erectile 
dysfunction.  Upon physical examination of the lumbar spine, 
flexion was to 60 degrees and extension was to 30 degrees.  
Lateral bending was to 35 degrees on the right and to 40 
degrees on the left.  Right lateral rotation was to 45 
degrees and left lateral rotation was to 50 degrees.  
Straight leg raising was positive on the right at 20 degrees.  
Muscle strength was 5 out of 5 and deep tendon reflexes were 
+2 in the lower and upper extremities.  The examiner also 
noted that repetitive motion testing was within normal 
limits.  The diagnosis at that time was multiple level 
degenerative disc disease of the lumbar spine with spinal 
canal stenosis.  The examiner also noted that, in the prior 
12 months, the Veteran had not had any incapacitating 
episodes or lost any work or changed his activity other than 
not running or doing excess lifting.

VA outpatient treatment reports show continued treatment for 
lower back pain, including receiving lumbar epidural steroid 
injections in the L4-5 area.  See VA medical reports dated in 
November 2005 and February 2006.

The Veteran underwent a subsequent VA examination in May 
2008.  The Veteran reported having daily significant back 
pain with radiation into the legs.  He also complained of 
fatigue, decreased motion, stiffness, and weakness.  The 
Veteran reported experiencing flare-ups weekly which are 
severe and last for hours.  Upon physical examination of the 
lumbar spine, flexion was to 45 degrees, extension was to 10 
degrees.  Lateral bending was to 15 degrees on the right and 
to 20 degrees on the left.  Right lateral rotation was to 15 
degrees and left lateral rotation was to 25 degrees.  
Objectively, spasm, atrophy, guarding, tenderness, and 
weakness were not present.  Motor ability in the lower 
extremities was 5 out of 5 on the left and 4 out of 4 on the 
right.  Deep tendon knee and ankle reflexes were +2 
bilaterally.  Additionally, the examiner noted that the 
Veteran was limping on the right, lumbar flattening, and 
Lasegue's sign was positive bilaterally.  An August 2008 MRI 
showed left foraminal disc protrusion at L3-L4 creating 
moderate left neuroforaminal narrowing.  The final diagnosis 
was degenerative disc disease throughout the lumbar spine 
with neuroforaminal narrowing with radiculopathy.  

The Board finds that the evidence does not support a rating 
in excess of 20 percent under any of the rating criteria 
pertaining to back disabilities.  Considering the General 
Rating Formula, the Board notes that a rating of 40 percent 
under the General Rating Formula requires evidence of forward 
flexion of the spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, which have not 
been shown in this case. 

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the Veteran has complained of pain and 
impairment due to acute flare-ups, on examination in August 
2005, no redness, swelling or spasms were noted.  
Additionally, repetitive motion testing was within normal 
limits.  The May 2008 VA examiner also found no evidence of 
loss of range of motion or weakness.  The examiner noted that 
there was no limitation of motion after repetitive use but 
that the Veteran had pain in the back constantly beginning 
immediately with range of motion and that repeat movements 
made pain worse.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca.

The Board has also considered DC 5243, which pertains to 
intervertebral disc syndrome.  As noted above, in order to 
warrant a rating higher than 20 percent under DC 5243, the 
evidence must show incapacitating episodes, requiring doctor-
prescribed bedrest, having a total duration of at least four 
weeks during the past 12 months.  In August 2005, the 
examiner noted that, in the prior 12 months, the Veteran had 
not had any incapacitating episodes.  Additionally, while the 
Veteran's testimony and 2008 VA examination do show that the 
Veteran experiences back pain causing him to miss work, there 
is no evidence of incapacitating episodes necessitating 
bedrest prescribed by a physician with a duration of at least 
four weeks during the past 12 months that would warrant a 40 
percent evaluation under DC 5243.  Thus, a rating in excess 
of 20 percent is not warranted under Diagnostic code 5243, 
Note 1. 

Additional symptoms noted during the May 2008 VA examination 
included the Veteran's complaint of numbness, paresthesias, 
weakness, and worsened symptoms from the lumbar spine into 
right buttock into leg to foot with burning, numbness at 
foot.  The diagnosis at that time included lumbar 
radiculopathy.  Following this examination, a June 2008 
rating decision assigned a separate 10 percent under 
38 C.F.R. § 4.124a, DC 8520 for right lower extremity 
radiculopathy.  No disagreement was expressed with this 
determination.

The only other bases for the assignment of a separate rating 
for a disability of the spine require there to be other 
neurologic abnormalities, including bowel and bladder 
impairment, associated with the service connected back 
disability.  The Board notes that VA treatment record dated 
in June 2006 reflects questioned rectal control and that the 
Veteran reported soiling his shorts.  On VA examination in 
May 2008, it was indicated that the Veteran's disability had 
severe affects on his toileting.  During the April 2009 Board 
hearing, the Veteran testified that he sometimes has no 
control over his bladder and bowel functions.  However, the 
objective evidence does not support the Veteran's assertions.  
Treatment records before and after June 2006 are negative for 
any objective evidence of bowel or bladder impairment.  
Furthermore, despite the notation of severe affects with the 
Veteran's toileting, that same May 2008 VA examination report 
notes that the Veteran denied any bladder or bowel problems 
and that urinary problems are unlikely a neurogenic bladder.  
The Veteran also complained of erectile dysfunction which the 
May 2008 VA examiner noted is probably related to the 
Veteran's blood pressure medication.  Thus, there is no 
objective evidence of additional associated neurologic 
abnormalities and the preponderance of the evidence is 
against a finding of such impairments associated with the 
Veteran's back disability.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, 
the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  To do this, the Board must determine if the 
criteria found in the rating schedule reasonably describes 
the claimant's disability level and symptomatology.  If this 
is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008) ), 
affirmed sub nom. Thun v. Shinseki, -- F.3d -- No. 2008-7135 
(Fed. Cir. July 17, 2009).

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in Diagnostic Codes 
5238-5243 which compensate for limitations of flexion with or 
without pain.  The Board finds these Diagnostic Codes 
adequately addresses the Veteran's symptoms.

The Board notes that the Veteran has asserted that his 
service-connected back disability has affected his ability to 
work.  Moreover, the May 2008 VA examination indicates 
significant impairment in occupational functioning, as well 
as impairment in activities of daily living.  However, such 
impairment is found to be contemplated in the award of the 20 
percent schedular evaluation.  Even if the Veteran is unable 
to engage in prolonged physical activity due to his service-
connected back disability, there is no evidence showing 
marked interference with employment or frequent periods of 
hospitalization.  To the extent that the Veteran experiences 
occupational impairment, the schedule of ratings is based on 
the average impairment of earning capacity.  The evidence in 
this case does not show that the manifestations of the 
Veteran's service-connected disability has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  There is no indication 
of such unusual or exceptional circumstances such as to 
warrant a remand for a referral to the Chief Benefits 
Director of VA's Compensation and Pension Service for 
extraschedular consideration.  See Thun.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence is 
against a finding that the service-connected degenerative 
disc disease of the lumbar spine with spinal stenosis 
warrants any more than a 20 percent evaluation.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in August 
2005, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claim for an increased 
rating, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have. 
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in January 2007 and his 
claim was readjudicated in the November 2007 Statement of the 
Case (SOC) and in June 2008 and November 2008 Supplemental 
SOCs.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2005 and 2008 in order to 
obtain medical evidence as to the extent of the claimed 
disabilities.  VA treatment records dated from June 2004 to 
November 2008 were obtained and associated with the claims 
folder.  There is no identified relevant evidence that has 
not been accounted for.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with spinal 
stenosis is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


